In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00421-CR

JEFFREY DEMON RILES, Appellant              §    On Appeal from Criminal District Court No. 1

                                            §    of Tarrant County (1551892D)

V.                                          §    September 23, 2021

                                            §    Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s judgment is

affirmed in part and reversed in part. We affirm the trial court’s judgment as to count

two (aggravated robbery with a deadly weapon). We reverse the trial court’s judgment

as to count one (engaging in organized criminal activity), and we render a judgment of

acquittal on that count.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr